Citation Nr: 0301461	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether clear and unmistakable error was committed in a 
January 9, 1985, rating decision denying service 
connection for a psychiatric disorder as secondary to a 
head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which granted 
service connection for a mood disorder, personality 
change, and cognitive disorder as secondary to a traumatic 
brain injury, with an effective date of August 4, 1999.  
In June 2001, the veteran submitted a notice of 
disagreement with regard to the effective date of the 
recent grant of benefits, stating that he believed the 
decision stemming from his July 1984 claim for entitlement 
to service connection for the residuals of a head injury 
was in error because there were no findings of psychiatric 
impairment upon VA examination in September 1984 and, 
thus, service connection was not granted for a psychiatric 
disorder at that time.  As a consequence, the veteran 
requested that the effective date of his recent grant of 
VA compensation benefits be made effective as of his July 
1984 claim.  

VA interpreted the veteran's notice of disagreement as a 
request to have the RO's January 9, 1985 rating decision 
reviewed to determine if it was clearly and unmistakably 
erroneous.  Accordingly, a Decision Review Officer 
rendered a de novo decision on the veteran's claim and a 
statement of the case was issued in December 2001.  The 
veteran submitted a substantive appeal in February 2002, 
continuing his request to have the January 1985 RO 
decision revised.  He also requested review of his appeal 
by a Decision Review Officer.  The Board finds that the 
December 2001 review of the veteran's appeal by a Decision 
Review Officer satisfies the veteran's right to 
participate in the Decision Review Officer process and 
that the appeal is now appropriately before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  The correct facts, as they were known at the time of 
the January 1985 rating decision, were before the 
adjudicator at the time of the decision and the statutory 
and regulatory provisions extant at the time of the 
January 1985 rating decision were correctly applied in 
implicitly denying service connection for a psychiatric 
disorder as secondary to head trauma.

2.  The January 1985 rating decision implicitly denying 
service connection for a psychiatric disorder as secondary 
to head trauma did not contain factual or legal errors of 
such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 
1985 rating decision implicitly denying entitlement to 
service connection for a psychiatric disorder as secondary 
to head trauma.  38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to claims of clear 
and unmistakable error (CUE) in an RO determination.  
Parker v. Principi, 15 Vet. App. 407, 412 (2002).  CUE 
claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000) 
citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time 
of the decision alleged to be the product of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Background

The veteran was in an accident during his period of active 
service and experienced a head injury.  Upon discharge 
from the service in 1969, he filed an application for VA 
compensation benefits for, among other things, residuals 
of head trauma.  Upon VA examinations performed in August 
1969, there was no evidence found of gross brain or spinal 
cord damage.  The VA examining psychiatrist, however, 
diagnosed an emotionally unstable personality with 
sociopathic traits.  Thus, in an October 1969 rating 
decision, service connection for a psychiatric disorder 
was denied by finding only the existence of a 
constitutional or developmental abnormality. 

In July 1984, the veteran submitted another application 
for VA compensation benefits for the residuals of a head 
injury.  He underwent VA psychiatric examination in 
September 1984, but the examiner did not find the presence 
of psychiatric symptomatology at that time.  Upon VA 
neurologic examination, a diagnosis of status-post head 
trauma with post-traumatic headaches was rendered.  
Consequently, the RO issued a rating decision on January 
9, 1985, which granted service connection for post-
traumatic headaches.  The RO implicitly denied entitlement 
to service connection for a psychiatric disorder as 
secondary to head trauma by not granting VA compensation 
benefits for a psychiatric disorder.

In August 1999, the veteran requested VA compensation 
benefits for depression and memory loss as secondary to 
his inservice head trauma.  Upon VA examination in August 
1999, there was no evidence of significant memory loss and 
the veteran was diagnosed as having depression not 
otherwise specified.  In November 1999, a VA examiner 
opined that the veteran's depression was not related to 
his inservice head trauma, but secondary to chronic pain.  
Upon VA examination in September 2000, however, the 
veteran was found to have mild cognitive impairment due to 
traumatic brain injury and depression.  

As a consequence of the diagnosis rendered at the latest 
VA examination, the RO granted service connection for a 
mood disorder, personality change and cognitive disorder 
as secondary to traumatic brain injury, and assigned an 
effective date of August 4, 1999.  The veteran contends 
that these disorders have been present since his discharge 
from service and it was clear and unmistakable error for 
the VA psychiatric examiner in September 1984 to find no 
evidence of psychiatric symptomatology and cause the 
denial of requested VA benefits due to a psychiatric 
disorder as secondary to head trauma.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification.  A final and binding agency decision shall 
not be subject to revision on the same factual basis 
except by duly constituted appellate authority or except 
as provided in 38 C.F.R. Sections 3.105 and 3.2600.  See 
38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed 
in a prior decision.  This test is as follows:  (1) either 
the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . . If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged 
error is and, unless it is the kind of 
error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in 
original).  Thus, as a threshold matter, a claimant must 
plead clear and unmistakable error with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits 
of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 
(1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 
at 44.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

Analysis and Conclusions

The veteran has specifically pled clear and unmistakable 
factual error in a previous rating decision.  He maintains 
that it was CUE for a VA medical examiner not to make 
certain findings or diagnoses when the veteran was 
examined in 1984.  Even assuming the VA examiner did make 
an error, which the Board does not concede, as a matter of 
law, this can not constitute CUE that would mandate 
revision of a prior adjudicative determination by the RO.  
As the Court has held, CUE applies to adjudicative error, 
not medical error or change of diagnosis.  See Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

Following a complete review of the evidence of record, the 
Board finds that the facts, as they were known at the time 
of the January 1985 rating decision, were before the 
adjudicator at the time of the decision.  The facts known 
at that time were that the veteran experienced headaches 
which were attributed to his inservice head trauma, that 
the veteran had an emotionally unstable personality with 
sociopathic traits, and that there was no evidence of 
psychiatric symptomatology shown upon examination in 
September 1984.  Additionally, given the statutory 
requirement that a current disability be shown to have 
been incurred in or aggravated by active service in order 
to grant service connection, the Board finds that the 
statutory and regulatory provisions extant at the time of 
the January 1985 rating decision were correctly applied in 
implicitly denying service connection for a psychiatric 
disorder as secondary to head trauma because there was no 
evidence of a psychiatric disorder attributable to the 
inservice head trauma.  The Board notes at this juncture 
that the subsequent finding of psychiatric symptomatology 
associated with head trauma does not change the fact that 
such symptomatology was not found upon examination in 
September 1984.

In considering the January 1985 rating decision in light 
of the veteran's argument that the RO erroneously denied 
service connection for a psychiatric disorder, the Board 
finds that the decision did not contain factual or legal 
adjudicative errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.  Specifically, the RO based 
its determination on the evidence before it and 
appropriately denied service connection for a psychiatric 
disorder as there was no evidence of an acquired 
psychiatric disorder of record.  At that time, the only 
evidence of a psychiatric disorder was an August 1969 
diagnosis of an emotionally unstable personality with 
sociopathic traits, a developmental disorder for which 
service connection was denied in an October 1969 rating 
decision.  To suggest that the rating specialist should 
have known what psychiatric diagnoses would be rendered 
over fifteen years in the future is unreasonable and, as 
such, the Board finds that any error which may have been 
committed in the January 1985 rating decision does not 
rise to the level of CUE.  Therefore, the veteran's 
request to revise the January 1985 rating decision based 
on CUE is denied.



ORDER

Clear and unmistakable error having not been shown with 
regard to the January 9, 1985 rating decision implicitly 
denying service connection for a psychiatric disorder as 
secondary to head trauma, the veteran's appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

